Order entered May 5, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01495-CV

           IN THE MATTER OF THE GUARDIANSHIP OF DORIS L. TIPPS

                         On Appeal from the Probate Court No. 3
                                 Dallas County, Texas
                          Trial Court Cause No. PR-13-3072-3

                                         ORDER
       We DEFER to the submissions panel appellee Cumberland Trust and Investment

Company’s April 24, 2015 motion to strike documents in appellant’s appendix.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE